DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Reasons for Allowance
Claims 1-24 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “Cr2O3: > 0.2 and < 4%” and “Cr2O3 + TiO2: < 7%”; of independent claim 20 with particular attention to “Cr2O3 + TiO2: < 5.2%”; and, of independent claim 23 with particular attention to “Cr2O3 + TiO2: < 7%”.
CA 1 056 605 A1 to Norton Company (hereinafter “Norton”) teaches a fused grain (See Abstract; page 4,11. 7-13) exhibiting the following chemical analysis, as percentages by weight based on the oxides: ZrO2: 10% to 70% (page 4,11. 7-13), Al2O3: 15% to 85% (page 4,11. 7-13), Cr2O3: 5% to 15% (page 4,11. 7-13), TiO2: up to 1.7% (page 11, Table 3), Cr2O3 + 2: 5.3% to 7% (page 11, Table 3), and other elements: 2.2% impurities (page 11, Table 3; the impurities of Norton are equivalent to Applicant’s claim term “other elements”), for example, 0.35% SiO2 (page 9, Table 1) + 0.14% CaO (page 9, Table 1) + 0.02% MgO (page 9, Table 1).
Norton teaches the fused grain contains Cr2O3 in the amount of 5% to 15% as a percentage by weight based on the oxide (page 4, ll. 7-13). The Cr2O3 amount in weight percent taught by Norton lies outside Applicant’s claimed range of “Cr2O3: > 0.2 and < 4%”.  For this reason, there is no obvious reason to modify the teachings of Norton and teach “Cr2O3: > 0.2 and < 4%” according to Applicant’s independent claim 1. 
FR 2 948 657 A to Saint-Gobain Centre De Recherches Et D'etudes Europe EN [English language equivalent is United States Pre-Grant Patent Application Publication No. 2012/0124953 A1 to Raffy (hereinafter “Raffy”)] teaches a fused grain exhibiting the following chemical analysis, as percentages by weight based on the oxides (See Abstract): ZrO2 + HfO2: less than 20% (pars. [0019], [0067]), Al2O3: more than 15% but less than 55% (pars. [0015], [0029], [0063]), Cr2O3: more than 0.7% but less than 20% (pars. [0018], [0066]), TiO2: more than 25% but less than 60% (pars. [0016], [0064]), Other elements: < 3%, provided that SiO2 (pars. [0019], [0039], [0068]) + CaO (pars. [0040], [0092]) + MgO (pars. [0017], [0058], [0065], [0083], [0090]) < 1.5% (pars. [0017], [0019], [0039-40], [0058], [0065], [0068], [0083], [0090], [0092]).
Raffy teaches the fused grain contains Cr2O3 in the amount of more than 0.7% but less than 20% (pars. [0018], [0066]) and TiO2 in the amount of more than 25% but less than 60% (pars. [0016], [0064]).  As a result, the fused grain of Raffy cannot contain “Cr2O3 + TiO2: < 7%” according to Applicant’s independent claims 1 and 23 and “Cr2O3 + TiO2: < 5.2%” according to Applicant’s independent claim 20.  For this reason, there is no obvious reason to 2O3 + TiO2: < 7%” according to Applicant’s independent claims 1 and 23 and “Cr2O3 + TiO2: < 5.2%” according to Applicant’s independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731